—In an action for a divorce and ancillary relief, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Westchester County (DiBlasi, J.), entered February 10, 1997, as granted the defendant’s motions for a non-dissemination order, anonymous captioning, and the sealing of the record.
Ordered that the appeal is dismissed, without costs or disbursements.
The appeal from the order entered February 10, 1997, must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action on April 23, 1998, in the Supreme Court, New York County (see, Matter of Aho, 39 NY2d 241, 248). Mangano, P. J., Thompson, Joy and Krausman, JJ., concur.